Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, in the reply filed on 7/26/22 is acknowledged.  The traversal is on the ground(s) that the special technical feature reflected in claims 1 and 5 is that only the forming edge itself is formed by a metal part, since this is subject to high wear and must have a corresponding wear resistance. Accordingly, this feature and the advantages associated with it are not known from the prior art, and moreover, the process according to claim 5 is specifically suitable for the manufacture of the device according to invention 1, and therefore unity of invention exists.
Examiner, however, points out that claim 1 recites “the forming edge is made of at least one metal piece, a plastic shoulder piece and/or a plastic prism piece being molded onto the metal piece” and Examiner interprets that language to mean the forming edge is not necessarily made of a metal piece (A), but could be made of a plastic shoulder piece (B) or a plastic prism piece (C).  In the case of B or C, a metal piece would not be a common technical feature between claim 1 and claim 5.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations "a plastic shoulder piece" and "a plastic prism piece" and it is unclear whether these are the same elements as "a shoulder piece" and "a prism piece" recited earlier in the claim.  Claims 2-4 are similarly unclear as claim 1 because they depend from claim 1, therefore all claims are unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rampf Giessharzsysteme GmbH (DE4320713, already of record, English translation provided).
For claim 1, Rampf Giessharzsysteme GmbH teaches a forming shoulder for forming a film tube from a flat film web, the forming shoulder comprising a shoulder piece and a prism piece, the shoulder piece having an outer shoulder surface via which the film web can be guided to an entry opening of the prism piece limited by a forming edge (Figs 1-3, [0001]), wherein the forming edge is made of at least one metal piece ([0003]-[0004]), a plastic shoulder piece and/or a plastic prism piece being molded onto the metal piece ([0005]-[0006]).
Though Rampf Giessharzsysteme GmbH does not explicitly teach the forming shoulder comprising the shoulder piece and the prism piece which are connected to each other along the forming edge, Rampf Giessharzsysteme GmbH does teach the plastic shoulder piece and/or the plastic prism piece being molded onto the metal piece which includes the forming edge (see citations above) and making elements of a device integral or separable is considered to be an obvious design choice and does not render an invention patentable.  Please see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04(V) (B & C) for further details.
For claims 2-3, Rampf Giessharzsysteme GmbH teaches the plastic shoulder piece and the plastic prism piece are molded onto the metal piece forming the forming edge, the plastic of the shoulder piece and the plastic of the prism piece being positively bonded to each other and forming a plastic piece; wherein the plastic piece encloses the metal piece on the backside facing away from the film (Fig. 3, ([0005]-[0006])).
For claim 4, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself, the patentability of a product not necessarily depending on its method of production. Thus, even though Rampf Giessharzsysteme GmbH does not teach the shoulder piece and/or the prism piece is/are produced using a 3D plastic printing method, it appears that the product in Rampf Giessharzsysteme GmbH would be the same or similar as that claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743